 



EXHIBIT 10.2
AFFIRMATION OF GUARANTEES
     Reference is hereby made to the Amended and Restated Credit Agreement,
dated as of August 31, 2005 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
G&K Services, Inc., G&K Services Canada Inc., the lenders from time to time
party thereto, Wells Fargo Bank, National Association, as Syndication Agent, and
JPMorgan Chase Bank, National Association, as Administrative Agent. Each
capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Credit Agreement.
     Each of the undersigned hereby acknowledges receipt of a copy of Amendment
No. 1 to Amended and Restated Credit Agreement dated as of May 30 2007. Each of
the Material Domestic Subsidiaries party hereto affirms the terms and conditions
of the Amended and Restated Domestic Borrower Guaranty Agreement (the “Domestic
Guaranty”) and each of the Material Canadian Subsidiaries party hereto affirms
the terms and conditions of the Amended and Restated Canadian Subsidiary
Guaranty Agreement (the “Canadian Guaranty”). The Borrower, each Material
Domestic Subsidiary party hereto and each Material Canadian Subsidiary party
hereto also affirms the terms and conditions of all of the other Loan Documents
executed by it and acknowledges and agrees that the Domestic Guaranty, the
Canadian Guaranty and all other Loan Documents to which it is a party remain in
full force and effect and are hereby reaffirmed, ratified and confirmed. Each
reference to the “Credit Agreement” set forth in the Domestic Guaranty, the
Canadian Guaranty and the other Loan Documents shall be a reference to the
Credit Agreement as the same may from time to time hereafter be amended,
modified, supplemented or restated.
The remainder of this page is intentionally blank.

 



--------------------------------------------------------------------------------



 



Dated: May 30 2007

      G&K SERVICES, INC   G&K SERVICES, CO. By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer   By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer ALL RENTAL GARMENT CO. OF ROCKFORD, INC  
KEEFER LAUNDRY LTD. By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer   By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer G&K SERVICES LUG, LLC   G&K LIMITED
PARTNERSHIP By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer   By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer RENTAL UNIFORM COMPANY, INC   LES SERVICES G&K
(QUEBEC) INC. By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer   By: /s/ Glenn L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer 3075964 NOVA SCOTIA COMPANY     By: /s/ Glenn
L. Stolt
 
Name: Glenn L. Stolt
Title: Vice President & Treasurer    

2